Title: C. W. F. Dumas to John Adams: A Translation, 16 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 16 March 1782
Sir

You will have received a packet of American dispatches from his Excellency the ambassador of France that left here with the 1 o’clock post. I also added a catalog of a sale that will take place here on the 15th. 2If there is something in it that you would like to have, I am at your disposal. By proposing, sir, that you come here toward the end of next week, my intention was simple. I did not want to interrupt any meetings you could still have with these gentlemen before they seek counsel from their cities, from which the decision that their deputies would take here on the subject of your demand depends. Barring this, nothing would have prevented me of having the honor of seeing you here earlier.
I will tell you for the record, but with exact certainty, that Prince Stadholder received a letter this morning from the nobility of the States of Friesland, resolved on the 11th and sent on the 12th, in which it explains to His Serene Highness “that a discontent has existed for some time among the inhabitants of the Province, a discontent dangerous to the progress of public affairs, especially those concerning the war. This discontent, far from diminishing, reaffirms itself more and more to the regret of the states; that the disposition of their subjects is too important to the states for them not to do everything possible to prevent any further dangerous consequences. The Duke of Brunswick, considered advisor to His Serene Highness, is generally held responsible for the slow and pitiful progression of affairs and has drawn upon himself the hatred of the nation, from which there will be consequences to fear. The nobles of the States, the true fathers of the country, cannot hide this from His Highness, but must call upon His Highness in order to remove as much diffidence as possible, and to persuade the noble Duke, in the best way possible, to retire from his position and the republic.”
There was an article about you in the Gazette de Rotterdam. It was written from Ostend that letters dated the 8th received there from London stated that, Mr. Laurens having declared that he lacked powers to negotiate, but that you, sir, had been vested with the power to treat with Great Britain in the future general congress, the minister had immediately sent your passports to Holland, and as a result, you were expected in London next week. In comparison with that, I was told three days ago that the emissary Wentworth just received an important dispatch from London, and that this same day the new Russian adjunct envoy had a meeting here either with Mr. Adams or another American agent. I am violently tempted to believe that the aforementioned article from Rotterdam was forged here by the emissary and released to the public in order to give offence and cause anxiety among our friends here and in France, and to render us suspect to both if he could. I have not hesitated to say this before respectable people who have spoken to me about the article. I have treated it with the contempt it deserves whether it is from London or here.

I remain with great respect and attachment, sir, your very humble and very obedient servant
Dumas


P.S. Tomorrow our friend will take measures to insure emissary Wentworth’s departure. When closing my packet today, I intended to enclose a letter from America for Mr. De Neufville. I believe that I did, but forgot to mention it in my letter so I am telling you here. I am closing this at the home of our friend, who sends his sincere regards to you.

